DETAILED ACTION

Status of Claims
This Nonfinal Office Action based on the 15/524,803 Application is in response to the remarks filed May 6, 2020 where:
	Claims 1, 13 and 19 are amended; 
	Claim 10 is cancelled; 
Claims 30-33 are new; and
Claims 1-9, 11-13 and 15-33 are currently pending and considered below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-13 and 15-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:
Apparatus for use in a computer-based system for providing psychological therapy, the apparatus comprising: an access system configured to control access by users of remote devices to features and data, wherein the users comprise patients, therapists and supervisors, wherein the patient has a psychological condition; a therapy system configured to enable text-based instant messages to be sent between patients and therapists during a psychological therapy session; wherein the access system is configured to allow patients to retrieve messages sent and received by the patient, therapists to retrieve messages sent and received by the therapist, and supervisors to retrieve messages sent and received by particular patients and/or therapists; and a transcript element configured to: create a transcript of the text-based instant messages; save the transcript in a database; and provide the transcript to at least one user.

Independent claims 13 and 19 recite similar limitations. The claimed invention is directed to the abstract idea of collecting information, analyzing the information, and 
The limitations of collecting access information about different users, enabling text-based instant messages to be sent between users, and allowing users to retrieve displayed messages, as drafted, is a process that, under its broadest reasonable interpretation, is an abstract idea that covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “computer-based system,” “access system,” “therapy system,” and an “alert system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic computing device language, a computer system determining the access privileges of a user of a system to view messages sent by other users of the system, in the context of this claim encompasses one skilled in the pertinent art to manually determine control access for users, and to enable sending of and the display of information related to psychological therapy. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of the “computer-based system,” “access system,” “therapy system,” and an “alert system” to perform the claimed collections, determinations, communications, and interface displays. The devices in these steps are recited at a high-level of generality (i.e., as a generic processor/server/storage/display 
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of providing alerts to a user when particular conditions are met, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The dependent claims do not remedy the deficiencies of the independent claims with respect to patent eligible subject matter. The additional limitations merely detail a type of data input or calculated, or sending and receiving and storing and retrieving of information and are well-understood, routine, and conventional computer functions. See MPEP §2016.05(d). Therefore, the claims are not patent eligible. 
In addition, the claim limitations, under the broadest reasonable interpretation, is an abstract idea that covers performance of the limitation as organizing human activity including following rules or instructions. The claim recites as a whole a method of organizing human activity because the limitations include a method that allows users to access health information, message and interact with a patient, and analyze the 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0378928 A1 to Benton et al., hereinafter “Benton,” in view of U.S. 2016/0022193 A1 to Rau et al., hereinafter “Rau” and further in view of U.S. 2017/0235912 A1 to Moturu et al., hereinafter “Moturu.”
	Regarding claim 1, Benton discloses an Apparatus for use in a computer-based system for providing psychological therapy, the apparatus comprising: an access system configured to control access by users of remote devices to features and data, wherein the users comprise patients, therapists and supervisors (See Benton at Paras. [0021]-[0026]); and a therapy system configured to enable text-based instant messages to be sent between patients and therapists during a psychological therapy session (See id. at Paras. [0021]-[0026], [0058], [0069]-[0071]; Claim 1); wherein the access system is configured to allow patients to retrieve messages sent and received by the patient, therapists to retrieve messages sent and received by the therapist, and supervisors to retrieve messages sent and received by particular patients and/or therapists (See id. at Paras. [0058]-[0059]; See also U.S. 2012/0259652 A1 to Mallon et al., Para. [0131]; Fig. 2).
	 Benton may not specifically describe wherein the patient has a psychological condition and determining characteristics of a message using a severity measure of the psychological condition. However, Rau teaches wherein the patient has a psychological condition and determining a characteristic using a severity measure of the psychological condition (See Rau at least at Paras. [0149], [0163]).
Benton as modified by Rau may not specifically describe a transcript element. However Moturu teaches a transcript element configured to: create a transcript of the text-based instant messages; save the transcript in a database; and provide the transcript to at least one user (See Moturu at least at Abstract; Paras. [0016], [0045]; Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Benton to incorporate the teachings of Rau and Moturu to determine characteristics of a message using a transcript element, including a psychological condition and its severity, and also 

	Claims 2-9 and 11-12 are rejected under the same grounds of rejection from the Final Office Action dated 02/06/2020 along with the updated rejection to claim 1, above. The previous rejections are reaffirmed and incorporated herein by reference and in adherence with and addition to the updated rejection to independent claim 1.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0078564 A1 to Almodovar Herraiz et al., hereinafter “Almodovar,” in view of Rau, and further in view of Moturu.
Regarding claim 13, Almodovar discloses A computer-implemented method comprising: obtaining text from text-based messages sent between a patient and a therapist; determining at least one feature of the text; and determining a characteristic of the patient and/or the therapist using the at least one feature (See Almodovar at least at Claims 10, 11).
Aldomovar may not specifically describe psychological therapy sessions or creating a transcript of text-based messages. However, Rau teaches wherein the patient has a psychological condition and determining a characteristic using a severity measure of the psychological condition (See Rau at least at Paras. [0149], [0163]). While Moturu teaches creating a transcript of the text-based messages; saving the transcript in a database; providing the transcript to the patient and/or the therapist (See Moturu at least at Abstract; Paras. [0016], [0045]; Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Almodovar to incorporate the teachings of Rau and Moturu to determine a transcript for messages between a patient and a physician, including a psychological condition and its severity. Rau relates to information analytics and monitoring systems for behavior health management. Moturu is directed to a method and system for improving care determination. Incorporating the behavior health analytics and management as in Rau with the care determination and communication methods of Moturu and the method for converting text messages to identify representative features as in Almodovar would 
	
Claims 15-18 are rejected under the same grounds of rejection from the previous Office Action dated 02/06/2020 along with the updated rejection to claim 13. The previous rejection is reaffirmed and incorporated herein by reference and in adherence with and addition to the updated rejection to independent claim 13 discussed above. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0302766 A1 to Oberlander et al., hereinafter “Oberlander,” in view of U.S. 2013/0325491 A1 to Ferrari, hereinafter “Ferrari” and further in view of Moturu.
Regarding claim 19, Oberlander discloses A method of providing psychological therapy, the method comprising: a therapist exchanging text-based messages with a remotely situated patient via a computer-based system, wherein the messages comprise instant messages exchanged during sessions (See Oberlander at Abstract; Paras. [0019]-[0030]).
Oberlander may not specifically describe providing a set of between about 5 and 10 sessions and/or a set of sessions with a total duration of between 1.5 and 7.5 hours to achieve a recovery rate of at least about 42% and/or an improvement rate of at least about 59%. However, Ferrari teaches providing a set of between about 5 and 10 sessions and/or a set of sessions with a total duration of between 1.5 and 7.5 hours to achieve a recovery rate of at least about 42% and/or an improvement rate of at least about 59% (See Ferrari at least at Paras. [0041], [0061]-[0065]).
Oblerander as modified by Ferrari may not specifically describe creating a transcript of the text-based messages. However, Moturu teaches creating a transcript of the text-based messages; saving the transcript in a database; providing the transcript to the patient and/or the therapist (See Moturu at least at Abstract; Paras. [0016], [0045]; Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Oberlander to incorporate the teachings of Ferrari and Moturu and provide the variation of session sets, durations and rates and transcripts for text-based messages. Ferrari is directed to a therapy tracking and management system. Incorporating the therapy tracking and management system as in Ferrari with the care determination and communication methods of Moturu and the patient recovery system and method of Oberlander would thereby improve the applicability, efficacy, and accuracy of the claimed system and methods for providing psychological therapy. 

Claims 20-29 are rejected under the same grounds of rejection from the Final Office Action dated 02/06/2020 along with the updated rejection to claim 19. The previous rejection is reaffirmed and incorporated herein by reference and in adherence with and addition to the updated rejection to independent claim 19 discussed above. 

Claim 30 is rejected as being unpatentable over Benton, in view of Rau, in view of Moturu and further in view of U.S. 2016/0358284 A1 to Bagley, hereinafter “Bagley.”
Benton as modified by Rau and Moturu teaches all the limitations of claim 1, but may not specifically describe a text analysis system as claimed. However, Bagley teaches a text analysis system configured to: obtain text from the messages; determine at least one feature of the text using text mining; and determine a characteristic of a patient and/or a therapist using (a) the at least one feature (See Bagley at least at Paras. [0011]-[0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Benton, Rau and Moturu to incorporate the teachings of Bagley for a particular text analysis system. Bagley is directed to a system and method for coding medical records. Incorporating the medical coding and method of analysis as in Bagley with the behavior health analytics and management of Rau, the care determination and communication methods of Moturu and the therapist assisted mental health treatment and management system as 

Claim 31 is rejected as being unpatentable over Almodovar, in view of Rau, in view of Moturu and further in view of Bagley.
Almodovar as modified by Rau and Moturu teaches all the limitations of claim 13, but may not specifically describe a text analysis system as claimed. However, Bagley teaches a text mining the text-based messages; determining at least one feature of the text-based messages based on the text mining; and determining a characteristic of the patient and/or the therapist using (a) the at least one feature and (b) a severity measure of the psychological condition (See id.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Almodovar, Rau and Moturu to incorporate the teachings of Bagley for a particular text analysis system. Bagley is directed to a system and method for coding medical records. Incorporating the medical coding and method of analysis as in Bagley with the behavior health analytics and management of Rau, the care determination and communication methods of Moturu and text conversion as in Almodovar would thereby improve the applicability, 

Claim 32 is rejected as being unpatentable over Oblerander, in view of Ferrari, in view of Moturu and further in view of Bagley.
Oberlander as modified by Ferrari and Moturu teaches all the limitations of claim 19, but may not specifically describe a text analysis system as claimed. However, Bagley teaches a text mining the text-based messages; determining at least one feature of the text-based messages based on the text mining; and determining a characteristic of the patient and/or the therapist using (a) the at least one feature and (b) a severity measure of the psychological condition (See id.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Oberlander to incorporate the teachings of Ferrari and Moturu and provide the variation of session sets, durations and rates and transcripts for text-based messages. Incorporating the medical coding and method of analysis as in Bagley, the therapy tracking and management system as in Ferrari with the care determination and communication methods of Moturu and the patient recovery system and method of Oberlander would thereby improve the applicability, efficacy, and accuracy of the claimed system and methods for providing psychological therapy. 

Claim 33 is rejected as being unpatentable over Oblerander, in view of Ferrari, in view of Moturu and further in view of U.S. 2014/0223462 A1 to Aimone et al., hereinafter “Aimone.”
Oberlander as modified by Ferrari and Moturu teaches all the limitations of claim 13, but may not specifically describe a wherein communication in the sessions consists of the text-based messages. However, Aimone teaches wherein communication in the psychological therapy sessions consists of the text-based messages (See Aimone at least at Para. [0241]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Oberlander, Ferarri and Moturu to incorporate the teachings of Aimone and communication sessions with the text-based messages as claimed. Aimone is directed to modifying content based on a patient’s brainwave data. Incorporating the system for modifying content as in Aimone with the therapy tracking and management system as in Ferrari, the care determination and communication methods of Moturu and the patient recovery system and method of Oberlander would thereby improve the applicability, efficacy, and accuracy of the claimed system and methods for providing psychological therapy. 

Response to Arguments
	Applicant’s arguments filed May 6, 2020 have been fully considered, but they are not persuasive. The following explains why:
Applicant’s arguments pertaining to subject matter eligibility are not persuasive. The basis for the previous rejection under 35 U.S.C. §101 is still operative, as is the precedential case law used in support of the rejection. Notwithstanding, the amended claims have been addressed with regard to the 35 U.S.C. §101 rejection discussed above, and considered under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). The additional limitations are only adding insignificant extra-solution activity to the judicial exception. Further, there is no clear improvement to the existing computer technology when looking at the claims as a whole. In addition, merely pointing out the appropriate grouping into which the previously-identified abstract idea falls does not change the basic thrust of the rejection. 
In the pending application, there doesn’t appear to be any demonstrable improvement in technology per se. Rather, it appears the general purpose technology is merely being leveraged as a tool to link the process to a technological environment to manage patient data and treatment of health events (a business process). Additionally, there is nothing in the current claim language that the Examiner finds to be novel or unconventional. While subject matter eligibility and novelty are separate analyses, the instant claims do not appear to be doing anything different than what is already being used in the art, not advancing the technology itself as a whole, nor resulting in a transformative practical application of the abstract idea.

	 Applicant’s arguments pertaining to prior art rejections are not persuasive. The amended claims have been addressed with regard to the 35 U.S.C. §103 rejection discussed above. The arguments pertaining to prior art references Benton, Almodovar, Oberlander, Bagley and Rau at pages 12-16 of the Applicant’s Remarks are rendered moot at least in light of new references Moturu and Aimone as cited above. As such, it is submitted that the cited prior art, including those identified by Applicant, in the same field of endeavor, i.e., medical diagnostics, predicted treatments and medical or psychological support/anomaly detection, teaches and/or suggests all of the limitations of the pending claims under a broad and reasonable interpretation thereof. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871.  The examiner can normally be reached on M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686                                                                                                                                                                                                        02/04/2021


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686